DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 05/10/2021 in response to PTO Office Action mailed on 02/08/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 62-67, 70-77, 79-81 have been amended.  No claims are added or canceled.   As a result, claims 62-67, 70-77 and 79-81 are pending in this office action.
Response to Arguments
3.       Applicant's arguments with respect to claims 62-67, 70-77 and 79-81 have been fully considered but are not persuasive and the details are as follow:
	Applicant’s argument states as “Neither Grab nor Shin, alone or in combination, appears to teach receiving an indication of a user zoom out operation at the first terminal with respect to the map interface to cause a zoomed-out area to be presented, determining a set of new locations within the zoomed-out area of map interface to be presented; determining respective weights corresponding to the set of multimedia objects based on at least in part on corresponding numbers of users who had recommended t eh set of multimedia objects; selecting a subset of the multimedia objects based on the respective weights and outputting to the first terminal a set of multimedia object within the zoomed out area of map interface” as recited in amended claims 62, 76 and 81.
	In response to Applicant’s argument, the Examiner wants to point out 

Shin reference discloses receiving an indication operation at the first terminal with respect to the map interface to cause an [updated area] to be presented (See para. [0110], para. [0140] and para. [0141] and para. [0157], receiving updated position information of the device 2000 to the content recommendation server, the map interface displays a region 10 of another device 1000 positioned within a radius the device 2000); determining a set of new locations within the [updated area] of the map interface to be presented ( See para. [0110], para. [0140] and para. [0141] and para. [0157], receiving updated position information of the device 2000 to the content recommendation server, the map interface displays a region 10 of another device 1000 positioned within a radius the device 2000); determining a set of multimedia objects corresponding to the set of new locations based at least in part on the relationships included in the data structure (See para. [0137] and Figure 9, the content recommendation server recommends a region to the first device according to the number of times that respective content is recommended and the evaluation grade of content); determining respective weights corresponding to the set of multimedia based on at least in part on corresponding numbers of users who had recommend the set of multimedia objects (See para. [0082], the content recommendation number obtaining unit obtains the number of times that respective content is recommended, the recommendation counts the total number of times that content is recommended by users ); selecting a subset of the set of multimedia objects based on the respective weights (See para. [0125] and para. [0137], the content recommendation server determines a subset list of content to be recommended to the second device based on the collected content access history and the evaluation outputting to the first terminal a set of multimedia object recommendation identifier (See Figure 7, para [0219], the content recommendation server provides a list of the recommendation content to the device 2000).  The Shin reference discloses all the amended features except it does not explicitly disclose a drag or zoom operation at the first terminal; updating a set of new locations and a set of multimedia objects within the drag or zoom area of the map interface.  However, the Gonzales reference discloses a map-related service provided by a map search application such as Google Maps provided by Google Inc. The determined range of search area can be marked by the end user using a touch device (See para. [0041], para. [0116] and para. [0126], Figures 11 and 14).  The zoom or drag operation is a common operation used in Google Maps to narrow search results when the range of displayed information too wide for a user. Therefore, the Gonzales reference still discloses receiving an indication of a user drag or zoom operation at the first terminal with respect to the map interface.  Therefore, the combination of the cited references Grab, Shin and Gonzales still discloses the amended invention.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.	Claims 62-67, 70-77 and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable by Grab (US 2013/0173796 A1) and in view of Shin (US 2013/0151593 A1) and further in view of Gonzales (US 2011/0241882 A1).
Referring to claims 62, 76 and 81, Grab discloses a method, comprising: storing a data structure comprising relationships among locations (See para. [0042] and para. [0048] storing user’s location at various times during each day over period of server days in a user profile and monitoring friends of the user for information that identifies a particular location or event) […]obtaining a first location associated with a first terminal (See para. [0096]- para. [0098], para. [0100] and Figure 8, obtaining a location associated with a user using a mobile device, for example, identifying a location of the user such as “office building” or “Johns home”) ; identifying a first multimedia object that has been played in relation to the first location associated with the first terminal (See para. [0002], para. [0006], para. [0007] para. [0108], para. [0109], para. [0116],  media content is automatically selected for transmission to the mobile device based on an environment, the environment of the mobile device may include an airport, a venue, a geographical location, another use associated with a user of the mobile device, a length of time the mobile device will be at a geographical location, also see para. [0041] and para. [0070] the selected media content is selected based on user profile information and other user profiles that are related to a particular user [e.g. collection information about commonly accessed, request, purchased, or viewed media content among users), note in para. [0006] and para. [0127], the priority of each of the selected content is determined based on what type of media content the user will likely want to access while at the specific notation) and that the first multimedia object has been recommended by at least one user […] associated with the first terminal (See para. [0091], para.[0092], para. [0134] and para. [0139], the selected media content added to a playlist because friends of the user have expressed interest in the media content); and recommending the first multimedia object to the first terminal (See para. [0091], para [0092], para. [0134] and para. [0139], the selected media content are transmitted to the mobile device from the media content queue for storage in a memory of the mobile device and that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal; and recommending the multimedia object to the first terminal).
Grab does not explicitly disclose storing a data structure comprising recommended multimedia objects and corresponding numbers of users who had recommended the recommended multimedia objects and identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal.
However, Shin discloses storing a data structure comprising recommended multimedia objects and corresponding numbers of users who had recommended the recommended multimedia objects (See Figure 9 and para. [0082], para. [0134], para. [0145], a content registration table is stored in the database of the content recommendation server, the table stores the count of number of times a content is recommended to another device by each user ID, the content recommendation number obtaining unit counts the number of the times that content is recommended for each respective position); and identifying a first multimedia object that the first multimedia object has been recommended by at least one user in relation to the first location associated with the first terminal (See para. [0024] and para. [0073] and para. [0082] and Figure 9, identifying content including music has been recommended in a specific location or position by a device and recommending the content to first device in the same location or position), wherein the identifying of the first multimedia object is determined based at least in parts on the relationships included in the data structure (See para. [0137] and Figure 9, the content recommendation server recommends a region to the first device according to the number of times that respective content is recommended and the evaluation grade of content);
recommending the first multimedia object to the first terminal (See para. [0157] and Figure 12, accessing content access history of another device with location within a radius from the first device and recommending the other device registered content to the first device), including outputting to the first terminal [...] at a map interface that includes the first location associated with the terminal, and further comprising presenting the […] the first location associated with the first terminal at the map interface (See para. [0157], the map positioned a region 10 of another device within a radius of 500m from “Gwanghwamum” as a reference position and the first device is positioned in the region 10 of the other device);
receiving an indication […] operation at the first terminal with respect to the map interface to cause an [updated area] to be presented (See para. [0110], para. [0140] and para. [0141] and para. [0157], receiving updated position information of the device 2000 to the content recommendation server, the map interface displays a region 10 of another device 1000 positioned within a radius the device 2000);
determining a set of new locations within the [updated area] of the map interface to be presented ( See para. [0110], para. [0140] and para. [0141] and para. [0157], receiving updated position information of the device 2000 to the content recommendation server, the map interface displays a region 10 of another device 1000 positioned within a radius the device 2000); 
determining a set of multimedia objects corresponding to the set of new locations based at least in part on the relationships included in the data structure (See para. [0137] and Figure 9, the content recommendation server recommends a region to the first device according to the number of times that respective content is recommended and the evaluation grade of content);
determining respective weights corresponding to the set of multimedia based on at least in part on corresponding numbers of users who had recommend the set of multimedia objects (See para. [0082], the content recommendation number obtaining unit obtains the number of times that respective content is recommended, the recommendation counts the total number of times that content is recommended );
selecting a subset of the set of multimedia objects based on the respective weights (See para. [0125] and para. [0137], the content recommendation server determines a subset list of content to be recommended to the second device based on the collected content access history and the evaluation grade); and
outputting to the first terminal a set of multimedia object recommendation identifier […] (See Figure 7, para [0219], the content recommendation server provides a list of the recommendation content to the device 2000).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the data structure of the Grab system to include Shin‘s data structure. Skilled artisan would have been motivated to storing a data structure comprising recommended multimedia objects and corresponding numbers of users who had recommended the recommended multimedia objects and identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal taught by Shin in the Grab system  in order to provide suitable content for a position and situation of the user effectively  (See Shin, para. [0003]). In addition, both of the references (Grab and Shin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices that  are mostly to be seen . This close relation between both of the references highly suggests an expectation of success.
Grab in view of shin does not explicitly disclose presenting a multimedia object recommendation identifier associated with the multimedia object and receiving an indication of a user drag or zoom operation at the first terminal with respect to the map interface to cause an updated area to be presented.
Gonzales discloses recommending the first multimedia object to the first terminal including outputting to the first terminal a first multimedia object recommendation identifier associated with the first multimedia object at a map interface that includes the first location associated with the first terminal, and further comprising presenting the first multimedia object recommendation identifier at a first location associated within the first terminal at the map interface (See para. [0093] and para. [0126] and Figure 14, the recommend service ID such as service 1, service 2 is associated with a media service [e.g. song, video] that was recommended).
receiving an indication of a user drag or zoom operation at the first terminal with respect to the map interface (See para. [0041], para. [0065] and para. [0126] and Figure 11, the user operation can be a touch screen gesture, note this method is used with a map search application such as Google Maps provided by Google INC, Zoom in or zoom out operations are common Google Maps gestures) to cause a zoomed area to be presented (See para [0114], the mobile terminal user updates the range to search for a service) determining a second multimedia object  corresponding to the set of new locations based at least in part on relationships included in a data structure (See para. [0126] and Figures 6 and 14, a predetermined mark and service identification are displayed at the places corresponding to the recommended services, the recommended services are determined based on the tagged services stored in a data structure as shown Figure 6 and preferences of the user); and outputting to the first terminal a set of multimedia object multimedia identifiers associated with the subset of multimedia objects within the zoomed-out area of the map interface (See para. [0126] and Figures 11 and 16,  in response to user desired search range, the system recommends service 1, 2, 3 and 4 and filters out service 5 and 6). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gonzales teachings in the Grab system. Skilled artisan would have been motivated to present a multimedia object recommendation identifier associated with the multimedia object taught by Gonzales in the Grab/Shin system in order to detect the current mobile user ‘s location and provide location-based services to service-compatible mobile phone efficiently (See Gonzales, para. [0006], para. [0007]). In addition, all of the references (Shin, Gonzales and Grab) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices . This close relation between both of the references highly suggests an expectation of success.
As to claim 63, Grab discloses wherein the location associated with the first terminal comprises a current location associated with the first terminal and wherein the current location associated with the first terminal (See para. [0042], the system uses GPS to monitor a user’s location) includes one or more of: a current set of coordinate information associated with the first terminal, a building in which the first terminal is currently located, a logical space in which the first terminal is currently located, and a defined range in which the first terminal is currently located (See para. [0048], identifying a current location [e.g. a name of a venue or an attended event]). 
As to claim 64, Grab discloses wherein: the location associated with the first terminal comprises a target location associated with the first terminal (See para. [0104], the system identifies media content in the media content queue that is relevant to the user’s destination); the target location is different from a current location associated with the first terminal (See para. [0100] and para. [0105], the mobile device user has GPS capabilities is driving to work, the GPS capabilities determine user’s current location, direction and speed and the target location is the work place); and the target location associated with the first terminal includes one or more of: a target set of coordinate information, a building in which the target location is located, and a logical space in which the target location is located (See para. [0100] and para. [0105], the target location is a work building or a work location).
As to claim 65, Grab discloses wherein: the location associated with the first terminal comprises a target location associated with the first terminal; the target location is different from a current location associated with the first terminal (See para. [0100] and para. [0105], user is meeting his friend John at John’s home at lunch time); and the method further comprises receiving an indication that the current location associated with the first terminal has arrived at the target location associated with the first terminal and wherein the multimedia object is played at the first terminal in response to the indication (See para. [0108], receiving a scheduled event that the user meeting a friend at John’s home during lunch time, a selected media content is download into the local memory of the user’s mobile device, an electronic photo album from an invent called “Jack’s birthday party” has selected because the system has determined that both the user and John attended the party, a song also selected because the song is a genre that john likes and the user may want to share the song with John).
As to claims 66 and 77, Garb discloses wherein the location associated with the first terminal comprises a previous location and further comprising: determining the first terminal has changed its position (See para. [0105], tracking the mobile medium moves from one geo-spatial location to another geospatial location, e.g. driving from home to work); receiving an indication that a distance between the previous location associated with the first terminal and a current location associated with the first terminal exceeds a first defined range (See para. [0105], the system uses the GPS to determine the user’s current location, direction and speed and determines user will enter an underground tunnel that is exceeds the network access range [e.g. no network access]; and in response to the indication: obtaining a new multimedia object related to the current location associated with the first terminal (See para. [0104, para. [0106], the system selects media content that can be completely downloaded in less than 5 minutes), wherein the new multimedia object has been played in relation to the current location (See para. [0002], para. [0006], para. [0007] para. [0108], para. [0109], para. [0116],  media content is automatically selected for transmission to the mobile device based on an environment, the environment of the mobile device may include an airport, a venue, a geographical location, another use associated with a user of the mobile device, a length of time the mobile device will be at a geographical location, also see para. [0041] and para. [0070] the selected media content is selected based on user profile information and other user profiles that are related to a particular user [e.g. collection information about commonly accessed, request, purchased, or viewed media content among users), note in para. [0006] and para. [0127], the priority of each of the selected content is determined based on what type of media content the user will likely want to access while at the specific notation)  and wherein the new multimedia object is recommended by at least another user […] (See para. [0091], para.[0092], para. [0134] and para. [0139], the selected media content are downloaded to a playlist because friends of the user have expressed interest in the media content); and recommending the new multimedia object to the first terminal (See para. [0091], para [0092], para. [0134] and para. [0139], the selected media content are transmitted to the mobile device from the media content queue for storage in a memory of the mobile device and that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal; and recommending the multimedia object to the first terminal).
Grab does not explicitly disclose the new multimedia object is recommended by at least another user in relation to the current location.
Shin discloses the new multimedia object is recommended by at least another user in relation to the current location (See para. [0024] and para. [0073] and para. [0082] and Figure 9, identifying content including music has been recommended in a specific location or position by a device and recommending the content to another device in the same location or position).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the data structure of the Grab system to include Shin‘s data structure. Skilled artisan would have been motivated to storing a data structure comprising recommended multimedia objects and corresponding numbers of users who had recommended the recommended multimedia objects and identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal taught by Shin in the Grab system  in order to provide suitable content for a position and situation of the user effectively  (See Shin, para. [0003]). In addition, both of the references (Grab and Shin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices that  are mostly to be seen . This close relation between both of the references highly suggests an expectation of success.
As to claim 67, Grab discloses adding the multimedia object to a playlist of a multimedia player application executing at the first terminal. (See para. [0030], adding media to content queue, the media queue is a playlist executing in a user equipment device or a mobile device).
As to claim 70,  Grab in view of Shin discloses presenting a third multimedia object recommendation identifier at the first sub-location; presenting a fourth multimedia object recommendation identifier at the second sub-location, where the third multimedia object recommendation identifier and the fourth multimedia object recommendation identifier are not the same (see Shin, Figures 7-9, para [0219], the content recommendation server provides recommendation content  [e.g. a third or a fourth media object] to the device 2000 corresponding to a different location).
Grab in view of shin does not explicitly disclose presenting a multimedia object recommendation identifier associated with the multimedia object with respect to the map interface. 
Gonzales discloses wherein the location associated with the first terminal comprises a first sub-location and a second sub-location (See Gonzales, Figure 11, the first sub-location is near Fujisawa station and the second sub location is near Hon-unuma station or etc.) wherein recommending the first multimedia object at the first terminal comprises: presenting a first multimedia object recommendation identifier at the first sub-location at the map interface; and presenting a second multimedia object recommendation identifier at the second sub-location at the map interface, wherein the first multimedia object recommendation identifier and the second multimedia object recommendation identifier are not the same (See Gonzales, Figures 11, 14, para. [0105] and para. [0126], the mobile user receives recommend services with identifiers [e.g. service 1 and service 2] corresponding to map coordinates [e.g. Fujisawan station area and Hon-unuma station area], services corresponding to a range of a predetermined distance R [e.g. 30 km) are recommended to the mobile user).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gonzales teachings in the Grab system. Skilled artisan would have been motivated to present a multimedia object recommendation identifier associated with the multimedia object taught by Gonzales in the Grab/Shin system in order to detect the current mobile user ‘s location and provide location-based services to service-compatible mobile phone efficiently (See Gonzales, para. [0006], para. [0007]). In addition, all of the references (Shin, Gonzales and Grab) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices . This close relation between both of the references highly suggests an expectation of success.
As to claim 71, Grab discloses wherein identifying the multimedia object is performed in response to an indication that a user has input an operation command to trigger the identification of the multimedia object (See para. [0029], a user indicates a desire to access content information in the mobile device’s display screen). 
As to claim 72, Grab discloses identifying the multimedia object that has been played in relation to the location associated with the first terminal (See para. [0002], para. [0006], para. [0007] para. [0108], para. [0109], para. [0116],  media content is automatically selected for transmission to the mobile device based on an environment, the environment of the mobile device may include an airport, a venue, a geographical location, another use associated with a user of the mobile device, a length of time the mobile device will be at a geographical location, also see para. [0041] and para. [0070] the selected media content is selected based on user profile information and other user profiles that are related to a particular user [e.g. collection information about commonly accessed, request, purchased, or viewed media content among users), note in para. [0006] and para. [0127], the priority of each of the selected content is determined based on what type of media content the user will likely want to access while at the specific location)    and that the multimedia object has been recommended by the at least one user […] associated with the first terminal (See para. [0091], para.[0092], para. [0134] and para. [0139], the selected media content added to a playlist because friends of the user have expressed interest in the media content) comprises: determining that a network connection to a server is unavailable; and in response to the determination that the network connection is unavailable, perform a local query at the first terminal for the multimedia object (See para. [0082] and Figures 9A-9C, when the mobile device lacks access to a network, the mobile device can search media content that is stored locally in the memory of mobile service ) .
Grab does not explicitly disclose identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal.
However, Shin discloses identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal (See para. [0024] and para. [0073] and para. [0082] and Figure 9, identifying content including music has been recommended in a specific location or position by a device and recommending the content to another device in the same location or position).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the data structure of the Grab system to include Shin‘s data structure. Skilled artisan would have been motivated to storing a data structure comprising recommended multimedia objects and corresponding numbers of users who had recommended the recommended multimedia objects and identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal taught by Shin in the Grab system  in order to provide suitable content for a position and situation of the user effectively  (See Shin, para. [0003]). In addition, both of the references (Grab and Shin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices that  are mostly to be seen . This close relation between both of the references highly suggests an expectation of success.
As to claims 73 and 79, Grab in view of Shin discloses receiving from a second terminal a recommendation to play a third multimedia object in relation to a third location associated with the second terminal (See Shin, para. [0024] and para. [0073] and para. [0082] and Figure 9, identifying content including music has been recommended in a specific location or position by a device and recommending the content to another device in the same location or position) and storing in the data structure, a correspondence between the third multimedia object and the third location associated with the second terminal (See Figure 9 and para. [0082], para. [0134], para. [0145], a content registration table is stored in the database of the content recommendation server, the table stores the count of number of times a content is recommended to another device by each user ID, the content recommendation number obtaining unit counts the number of the times that content is recommended for each respective position).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the data structure of the Grab system to include Shin‘s data structure. Skilled artisan would have been motivated to storing a data structure comprising recommended multimedia objects and corresponding numbers of users who had recommended the recommended multimedia objects and identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal taught by Shin in the Grab system  in order to provide suitable content for a position and situation of the user effectively  (See Shin, para. [0003]). In addition, both of the references (Grab and Shin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices that  are mostly to be seen . This close relation between both of the references highly suggests an expectation of success.
As to claim 74, Grab in view of Shin discloses receiving from a second terminal a recommendation to play a third multimedia object in relation to a third location associated with the second terminal (See Shin, para. [0024] and para. [0073] and para. [0082] and Figure 9, identifying content including music has been recommended in a specific location or position by a device and recommending the content to another device in the same location or position); and updating, in the data structure, a number of users associated with a correspondence between the third multimedia object and the third location associated with the second terminal (See Figure 9 and para. [0082], para. [0134], para. [0145], a content registration table is stored in the database of the content recommendation server, the table stores the count of number of times a content is recommended to another device by each user ID, the content recommendation number obtaining unit counts the number of the times that content is recommended for each respective position).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the data structure of the Grab system to include Shin‘s data structure. Skilled artisan would have been motivated to storing a data structure comprising recommended multimedia objects and corresponding numbers of users who had recommended the recommended multimedia objects and identifying a multimedia object that the multimedia object has been recommended by at least one user in relation to the location associated with the first terminal taught by Shin in the Grab system  in order to provide suitable content for a position and situation of the user effectively  (See Shin, para. [0003]). In addition, both of the references (Grab and Shin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices that  are mostly to be seen . This close relation between both of the references highly suggests an expectation of success.
As to claims 75 and 80, Grab discloses a first multimedia object and the method further comprises wherein the multimedia object is selected in response to a user operation of a control that is presented in a multimedia player application executing at the second terminal (See para. [0025] and para. [0026] an interface or a guidance media application that allows user to navigate content selections and easily identify content that they may desire).
Grab does not explicitly disclose the new multimedia object is recommended by at least another user in relation to the current location.
Shin discloses receiving from a second terminal a recommendation to play a third multimedia object in relation to a third location associated with the second terminal (See Shin, para. [0062], para. [0073] and para. [0083], receiving a recommendation to play content or access content in response to the second device’s), and wherein the third location associated with the second terminal is determined by a map application executing at the second terminal (See para. [0084] the position information is associated with a reference position determining unit or application which determines a global positing system value corresponding to a region where the device is positioned).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the data structure of the Grab system to include Shin‘s data structure. Skilled artisan would have been motivated to include new multimedia object is recommended by at least another user in relation to the current location taught by Shin in the Grab system in order to provide suitable content for a position and situation of the user effectively (See Shin, para. [0003]). In addition, both of the references (Grab and Shin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmitting relevant multimedia data to mobile devices that  are mostly to be seen . This close relation between both of the references highly suggests an expectation of success.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153